Appellant again insists that the trial court should not have limited his right of perfect self-defense by including in the charge to the jury a paragraph relative to provoking the difficulty. With this contention we are not in accord. The portion of appellant's own testimony quoted in the original opinion shows that prior to any attack by either the appellant or deceased, appellant approached the place where the deceased was sitting and said, "Butch, I have told you to stay away from here," to which deceased made a reply and struck at appellant, and a difficulty ensued in which deceased lost his life. Testimony of like character was given by other witnesses also with the exception of the fact that many of the further witnesses failed to testify that the deceased first attacked appellant. We are of the opinion that the testimony justified a charge on a provocation of the difficulty.
By Bill of Exception No. 8 complaint is made of the cross-examination of Abernathy Reeves and others who had testified to the good reputation of appellant. They stated that they had known him all of his life and that his reputation was good. The bill sets out that they were asked, "if they did not know that the defendant had killed a negro * * * in Lamar County"; and also that he had had a fight with one of his neighbors over a fence line, and that he and his wife had a fight and separated some eight or ten years prior thereto. In qualifying the bill the court says that he instructed the jury not to consider the question about the difficulty with his wife and, further, that the question which was asked Reeves and others was whether or not "they had heard about the purported incidents, and were not asked if they knew" about them. As thus qualified, the bill *Page 521 
does not show error. The case of Lee v. State,182 S.W.2d 493, is definitely distinguishable. While a character witness may not be interrogated as to what he knows about other offenses, it is a proper inquiry to ask if he has heard about them.
We think the original opinion herein properly disposes of the question of newly discovered evidence relative to the witness Littlefield. Thus believing, we overrule the motion for a rehearing.